     Case 1:19-cv-03192-TOR       ECF No. 3   filed 09/06/19   PageID.59 Page 1 of 3




 1                                                       HONORABLE THOMAS O. RICE
     James S. Elliott, WSBA #28420
 2   HALVERSON | NORTHWEST LAW GROUP P.C.
 3   405 East Lincoln Avenue
 4   P.O. Box 22550
     Yakima, Washington 98907
 5
     Telephone: 509-248-6030
 6   Facsimile: 509-453-6880
 7   Email: jelliott@hnw.law
 8
     Attorneys for Defendants
 9
10
11                       UNITED STATES DISTRICT COURT
12                      EASTERN DISTRICT OF WASHINGTON
13
14     JOSE DE JESUS LOPEZ ALCARAZ,
15     CARLOS CORONADO GUERRERO,                    NO. 19-cv-03192-TOR
       SERGIO GONZALEZ FREGOSO,
16
       JORGE LUIS HERNANDEZ
17
       TOSCANO, JOSE MIGUEL MORENO
18     SAUCEDO, JAVIER VASQUEZ                      CORPORATE DISCLOSURE
19     PEREZ, HUGO ZAPIEN                           STATEMENT
20     RODRIGUEZ,
21
22                              Plaintiffs,
23     v.
24
       RC ORCHARDS, L.L.C.; G & G
25
       ORCHARDS, INC., EGT ORCHARDS,
26     L.L.C.; DG ORCHARDS, L.L.C; RENE
27     GARCIA and CARMEN GARCIA, in
28     their individual capacities and as a
29     martial community,
30
31                              Defendants.
32
33
34
35
                                                                      HALVERSON | NORTHWEST P.C.
                                                                        405 East Lincoln Ave. | P.O. Box 22550
                                                                                  Yakima, WA 98907
                                                                                    509.248.6030
     CORPORATE DISCLOSURE STATEMENT - 1
     Case 1:19-cv-03192-TOR    ECF No. 3   filed 09/06/19   PageID.60 Page 2 of 3




 1         Defendant RC Orchards, LLC hereby states that there is no parent
 2
 3   corporation or publicly held corporation owning 10% or more of its stock.
 4
           Defendant G & G Orchards, Inc. hereby states that there is no parent
 5
 6   corporation or publicly held corporation owning 10% or more of its stock.
 7
 8         Defendant EGT Orchards, LLC hereby states that there is no parent
 9
10   corporation or publicly held corporation owning 10% or more of its stock.
11
           Defendant DG Orchards, LLC hereby states that there is no parent
12
13   corporation or publicly held corporation owning 10% or more of its stock.
14
15
16
17         DATED this 6th day of September, 2019.
18
19                                    s/ James S. Elliott
                                    James S. Elliott WSBA No. 28420
20                                  HALVERSON | NORTHWEST LAW GROUP P.C.
21                                  405 East Lincoln Avenue
22                                  P.O. Box 22550
23                                  Yakima, Washington 98907
24                                  Telephone: (509) 248-6030
25                                  Fax: (509) 453-6880
26                                  Email: jelliott@hnw.law
27
                                    ATTORNEYS FOR DEFENDANTS
28
29
30
31
32
33
34
35
                                                                   HALVERSON | NORTHWEST P.C.
                                                                     405 East Lincoln Ave. | P.O. Box 22550
                                                                               Yakima, WA 98907
                                                                                 509.248.6030
     CORPORATE DISCLOSURE STATEMENT - 2
     Case 1:19-cv-03192-TOR           ECF No. 3      filed 09/06/19     PageID.61 Page 3 of 3




 1                                               CERTIFICATE OF SERVICE
 2
              I hereby certify that on September 6, 2019, I electronically filed the
 3
   foregoing with the Clerk of the Court using the CM/ECF System, which will send
 4 notification of such filing to the following:
 5
 6
 7                      Michele Besso                                           micheleb@nwjustice.org
 8                      Diana Lopez Batista                                     dianal@nwjustice.org
 9                      Alyson Dimmitt Gnam alysond@nwjustice.org
10
11            DATED this 6th day of September, 2019.
12
13                                                                   /s/ Jennifer L. Fitzsimmons
14                                                               Jennifer L. Fitzsimmons, Legal Assistant
15                                                               HALVERSON NORTHWEST LAW GROUP P.C.
16
17 G:\MEF\RC ORCHARDS\Former Employee Violation Claims\Pleadings\Corporate Disclosure Statement.docx
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
                                                                                   HALVERSON | NORTHWEST P.C.
                                                                                     405 East Lincoln Ave. | P.O. Box 22550
                                                                                               Yakima, WA 98907
                                                                                                 509.248.6030
     CORPORATE DISCLOSURE STATEMENT - 3
